                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Ryan D. Marshall, #275952
                            ryan.marshall@mccormickbarstow.com
                        3 7647 North Fresno Street
                          Fresno, California 93720
                        4 Telephone:     (559) 433-1300
                          Facsimile:     (559) 433-2300
                        5
                          Whitney, Thompson & Jeffcoach LLP
                        6 Marshall C. Whitney, #82952
                            mwhitney@wtjlaw.com
                        7 8050 N Palm Avenue, Suite 110
                          Fresno, CA 93711-5510
                        8 Telephone:     (559) 753-2550
                          Facsimile:     (559) 753-2560
                        9
                          Attorneys for Plaintiff
                       10 BPM HEALTH GROUP, LLC
                       11

                       12
                                                            UNITED STATES DISTRICT COURT
                       13
                                             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                       14
                       15
                            BPM HEALTH GROUP, LLC,                                Case No. 2:18-cv-00384-MCE-EFB
                       16
                                               Plaintiff,                         ORDER ON THE PARTIES’
                       17                                                         STIPULATION OF DISMISSAL WITH
                                     v.                                           PREJUDICE
                       18
                          SUTHERLAND HEALTHCARE
                       19 SOLUTOINS, INC.; and DOES 1 through 10,
                          Inclusive,
                       20
                                     Defendants.
                       21
                       22            Pursuant to the Stipulation of Dismissal with Prejudice filed by the parties to this action (ECF
                       23 No. 21), the Court ORDERS AS FOLLOWS:
                       24 / / /
                       25 / / /
                       26 / / /
                       27 / / /
                       28 / / /
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP              010017-000001 6310933.1
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                                          ORDER
                           1            IT IS HEREBY ORDERED that the above-captioned action (Case No. 2:18-cv-00384-MCE-
                           2 EFB) be dismissed with prejudice and without an award of costs or fees to either Party. The Clerk of
                           3 the Court is directed to close the case.
                           4            IT IS SO ORDERED.
                           5 Dated: September 30, 2019
                           6
                           7
                           8
                           9
                       10
                       11

                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                               010017-000001 6310933.1                         2
    FRESNO, CA 93720                                                    [PROPOSED] ORDER
